Citation Nr: 0914420	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  08-01 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for depression, 
including major depressive disorder (MDD).

3.  Entitlement to service connection for bipolar disorder, 
including bipolar affective disorder.    


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The Veteran had active duty service from April 1955 to 
February 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Portland, Oregon, which denied the Veteran's claims for 
service connection for "depression, including major 
depressive disorder (MDD)," "bipolar disorder, including 
bipolar affective disorder," and post-traumatic stress 
disorder (PTSD).  

A review of the Veteran's substantive appeal, received in 
January 2008, shows that he requested a hearing before a 
Member of the Board (i.e., Veterans Law Judge) at the RO.  In 
August 2008, the RO sent the Veteran notice that a hearing 
was scheduled in September 2008.  However, this notice was 
returned by the Postal Service as undeliverable.  A November 
2008 notice from the Board to the Veteran was also was 
returned by the Postal Service as undeliverable.  It 
therefore appears that a current address for the appellant is 
not of record.  A memorandum written by an RO employee, dated 
in September 2008, essentially notes the following: the 
Veteran's former representative did not have the Veteran's 
current address on file; the Veteran was contacted 
telephonically and informed of the scheduled hearing; the 
Veteran stated that he did not want a hearing, or 
representation; the Veteran refused to provide a current 
mailing address.  

In such a case, the appellant bears the burden of keeping VA 
apprised of his or her whereabouts, and "there is no burden 
on the part of the VA to turn up heaven and earth to find 
him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Thus, 
no further development is warranted.  See 38 C.F.R. 
§ 3.156(d) (2008).  Furthermore, the appellant failed to 
appear for his scheduled hearing, and there is no record that 
a request for another hearing was ever made.  Without good 
cause being shown for the failure to appear, no further 
hearing can be scheduled and appellate review may proceed.  
See 38 C.F.R. § 20.740(d) (2008).  The Board can not delay 
the case indefinitely. 

In September 2008, VA received notification from the 
appellant's former representative that the Veteran had 
request that his former representative's authority to act be 
revoked.  See 38 C.F.R. § 20.607 (2008); see also former 
representative's letters to the Veteran, dated in September 
2008.  


FINDINGS OF FACT

1.  The Veteran does not have PTSD as a result of his 
service.  

2.  The Veteran does not have depression, including major 
depressive disorder, as a result of his service.  

3.  The Veteran does not have bipolar disorder, including 
bipolar affective disorder,  as a result of his service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during the Veteran's 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).

2.  Depression, including major depressive disorder, was not 
incurred or aggravated during the Veteran's active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).  

3.  Bipolar disorder, including bipolar affective disorder, 
was not incurred or aggravated during the Veteran's active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to service connection 
for PTSD, depression (to include major depressive disorder), 
and bipolar disorder (to include bipolar affective disorder), 
due to his service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a psychosis when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

With regard to his claim for PTSD, in his PTSD questionnaire, 
received in November 2004, the Veteran asserted that during 
service he performed duties as a  jet mechanic, and that he 
was required to watch for fuel leaks, loose electrical wires 
and cables, and hydraulic spills, that he was exposed to loud 
noise, and that "jet engines have malfunctioned exploding 
causing serious injury and these events were going [on] 
during Air Force enlistment."  He further noted "death to 
crew members" with the only time frame provided as "1956-
1958."  

The Veteran's service records include a discharge (DD Form 
214) and a personnel file which show the following: the 
Veteran's military occupation specialty was aircraft 
mechanic; his duty title following training was aircraft 
mechanic jet one engine; all duty stations were within the 
continental United States; his only decoration was a Good 
Conduct Medal.  

The Veteran's service treatment reports do not show any 
treatment for, or manifestations of, any psychiatric 
symptoms, and no diagnoses were made.  The Veteran's 
separation examination report, dated in February 1959, shows 
that his psychiatric condition was clinically evaluated as 
normal.  In an associated "report of medical history," the 
Veteran denied a history of "nervous trouble of any sort," 
"depression or excessive worry," and "frequent or 
terrifying nightmares."  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1998 and 2005.  A VA progress note, 
dated in April 1999, shows that the Veteran reported a 
history of depression and PTSD related to "an abusive 
childhood experience with symptoms waxing and waning in 
severity over the years in relation to numerous stressors, 
most recent stressors being difficulty [in the] work place." 
He further described a "very severely-abusive home," and 
stated that his father had been a drinker who became 
physically abusive and shot off guns in the house to 
terrorize the family.  He stated that he joined the military 
to escape from home, that he did not participate in combat, 
and that he did not seem to be able to make it above the E-2 
rank, so he left the service.  The Axis I diagnoses were PTSD 
"related to childhood trauma," major depressive disorder, 
and alcohol abuse in remission.  See also November 2000 
progress note (same).  VA progress notes dated thereafter 
show a number of treatments for psychiatric symptoms, with 
notations of anger anxiety, PTSD, depression, and bipolar 
affective disorder.  Two letters, signed by VA physicians, 
dated in 1999 and 2000, indicate that the Veteran has been 
unemployable since 1999, and state that the Veteran has 
disabling psychiatric conditions that include PTSD, and 
"major depression vs. bipolar affective disorder."  

Two letters from the Veteran's union, dated in 2000 and 2003, 
essentially show that the Veteran is on disability retirement 
effective September 1999, and that he is in receipt of a 
pension.  

A report from the Social Security Administration (SSA), dated 
in May 2000, shows that the SSA determined that the Veteran 
was disabled as of August 1999, with a primary diagnosis of 
CAD (coronary artery disease)/ischemia, and a secondary 
diagnosis of arthritis syndrome.  The SSA's documentation 
also indicates the presence of psychiatric symptoms, although 
a diagnosis was not stated.  

The Board will first analyze the claim for PTSD.  

The Veteran has not asserted, and the evidence does not show, 
that he participated in combat.  He is not shown to have 
received commendations or awards that warrant the conclusion 
that he participated in combat.  See VAOPGCPREC 12-99 at 12; 
65 Fed. Reg. 6256-6258 (2000); VBA's Adjudication Procedure 
Manual, M21-1MR (hereinafter "M21- 1MR"), Part 
III.iv.4.H.29.b, c.  

As it is not shown the Veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); see also M21-1MR, Part III.iv.4.H.29.a, 
i.  

The Board finds that there is no verified stressor to serve 
as a basis for granting the Veteran's PTSD claim.  The Court 
has held that it is not an impossible or onerous task for 
appellants who claim entitlement to service connection for 
PTSD to supply the names, dates and places of events claimed 
to support a PTSD stressor.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Hayes v. Brown, 5 Vet. App. 
60, 68 (1993); M21-1MR, Part IV.ii.1.D.15.a (attempt at 
corroboration not required where stressors are not capable of 
being documented), and 14.d. (noting that claimants must 
provide, at a minimum, a stressor that can be documented, the 
location where the incident took place, the approximate date 
(within a two-month period of time) of the incident, and the 
unit of assignment at the time the stressful event occurred).  

As an initial matter, a close reading of the Veteran's 
stressor statement shows that it does not specifically state 
that he witnessed any jet explosions, or deaths, during the 
course of his military duties.  His statement could be read 
to merely assert that his duties as a mechanic involved some 
risk of physical harm.  Furthermore, the Veteran has not 
provided a location, or a reasonably specific time frame, for 
any claimed stressors (the only time frame that he provided 
was "1956-1958"), or the names of anyone involved, and the 
claimed stressors appear to be anecdotal events that are not 
capable of verification.  See M21-1MR, Part III.iv.4.H.32.j.  
In summary, the Veteran has failed to provide VA with 
reasonably specific details of any claimed stressor, and the 
evidence from the time of the Veteran's discharge, and his 
personnel file, and the other evidence of record, is 
insufficient to corroborate a claimed stressor.  The Board 
has therefore determined that the evidence does not warrant 
the conclusion that a claimed stressor has been verified.  

Finally, although the Veteran has been diagnosed with PTSD, 
the only medical evidence as to the etiology of the Veteran's 
PTSD attributes it to childhood trauma.  There is no 
competent evidence to show that PTSD was caused or aggravated 
during service.  Given the foregoing, the Veteran's claim for 
service connection for PTSD fails on the basis that the 
Veteran is not shown to have participated in combat; there is 
no verified stressor; there is no competent evidence of a 
link between current symptoms and an in-service stressor; and 
that all elements required for such a showing have not been 
met.  The Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for 
PTSD, as such a diagnosis has not been based on any 
corroborated stressor.  Accordingly, service connection for 
PTSD must be denied.  

With regard to the claims for service connection for 
depression (to include major depressive disorder), and 
bipolar disorder (to include bipolar affective disorder), the 
Board finds that these claims must also be denied.  The 
Veteran did not receive any treatment for psychiatric 
symptoms during service, nor were any psychiatric symptoms 
noted in his February 1959 separation examination report.  
The earliest post-service medical evidence of treatment for 
psychiatric symptoms is dated in 1999.  This is a period of 
approximately 40 years following separation from service.  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claims.  See Maxson v. Gober, 230 F.3d 
1330, (Fed. Cir. 2000); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative evidence" 
could be considered in weighing the evidence).  Furthermore, 
there is no competent medical evidence to show that 
depression (to include major depressive disorder), or bipolar 
disorder (to include bipolar affective disorder), or any 
other acquired psychiatric disorder, is related to service.  
Finally, there is no competent evidence to show that a 
psychosis was manifested to a compensable degree within a 
year of separation from service.  Accordingly, the 
preponderance of the evidence is against the claims, and that 
the claims must be denied.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that PTSD, 
depression (to include major depressive disorder), and 
bipolar disorder (to include bipolar affective disorder), 
were caused by service that ended in 1959.  In this case, the 
Veteran's service treatment records do not show treatment for 
any of the claimed conditions.  Moreover, there is no 
verified stressor, and no indication that the Veteran 
received any treatment for any of the other claimed 
conditions for many years after separation from service.  
Finally, there is no competent evidence of a nexus between 
any of the claimed conditions and the Veteran's service.  As 
such the service records, the lack of a verified stressor, 
and the medical evidence, outweigh the Veteran's contentions 
that he has the claimed conditions that are related to his 
service.  

Simply stated, the service and post-service medical record 
outweighs the Veteran's statements, which, although 
competent, have been found to be of very limited probative 
value.  Again, because of the lengthy absence of treatment 
following discharge, the Veteran's statements as to 
continuity of symptomatology are not found to be persuasive 
here.

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in October 2004.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records, and SSA records.  There is no 
evidence of treatment for any of the disabilities during 
service, the earliest medical evidence of any of the claimed 
disabilities is dated in 1999, and there is no competent 
evidence tending to show that any of the claimed disabilities 
are related to service, which ended in 1949.  Therefore, an 
examination, and etiological opinions, need not be obtained.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  In April 2006, the 
Veteran indicated that he had no additional evidence to 
submit, and that he desired that his claims be adjudicated as 
soon as possible.

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   


ORDER

 Service connection for PTSD is denied.

Service connection for depression, including major depressive 
disorder, is denied.

Service connection for bipolar disorder, including bipolar 
affective disorder, is denied.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


